Title: To Thomas Jefferson from Mary Jefferson Eppes, 17 July 1802
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


          
            Eppington July 17th [1802]
          
          Mr Eppes thinks we had best remain here My Dear Papa till we hear further from you about the measles, I must therefore beg you will write as soon as you can conveniently after arriving at Monticello, you know not how anxious I am to see you, after having so long look’d forward to this period with so much pleasure, to be disappointed at the very moment which was to reunite us after so long an absence requires a greater degree of fortitude than I have to bear it &, your stay at Home will be so short that it makes me doubly anxious to be with you, if my little sons health was not in the precarious state it is I should not fear the disorder so much on his account but he suffers so much & is so ill with every tooth that comes out that I should dread any additional complaint. we had proposed going by the green springs as we went up but the danger of finding the measles there has made us give up that journey. your last letter to Mr Eppes my dear Papa must be deferr’d answering till the happy moment which brings us together, yet suffer me to tell you how much I feel it, your kindness knows no bounds nor is it the first time that it has gone so far as to pain the heart entirely yours, you have allready disfurnish’d yourself too much for us Dearest Papa suffer me to remind you of it & do not take it amiss if with grateful hearts we should not accept this present offer, it will I hope have this good effect on Mr Eppes to make him exert himself to begin a building of some sort at Pantops, he knows I should be satisfied with any for a while & would chearfully agree to any rules of economy when there that would enable him to continue independent & clear of debt, it must before long take place certainly, he is himself becoming very sensible of the many inconveniences attending the life we lead & which are increasing on us the longer we continue it. Adieu My dear Papa this day week I expected to have met you & to have forgotten in the delight of meeting you the pain I have felt in being so long separated from you for I experience more at each separation how little the heart can ever become accustom’d to them! Adieu believe me yours with the tenderest love
          
            M Eppes
          
        